Citation Nr: 1614866	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  09-41 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).
 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Counsel



INTRODUCTION

The Veteran had active military service from 1966 to December 1968.

This matter originally came before the Board of Veterans' Appeals  (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

In April 2014, the Board remanded the issue on appeal to the agency of original jurisdiction (AOJ) for additional development.  In the April 2014 remand, the Board also denied entitlement to an increased rating for bilateral hearing loss.  The Board explained that the Veteran had raised the instant TDIU issue in the context of his appeal for a higher rating for bilateral hearing loss.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDINGS OF FACT

1.  The Veteran is service connected for two disabilities, bilateral hearing loss and tinnitus, which have a combined disability rating of 20 percent; because these two disabilities affect a single body system, the ear, they are considered as one disability.   

2.  The Veteran worked in a sales capacity for 16.5 years until he stopped working in approximately June 2009; he had previously gone to school and worked 2-3 years as a diesel mechanic, and he also had worked 8 years for a city street department driving a dump truck and working with a road crew. 

3.  The evidence does not show that the Veteran is precluded from all types of employment, either physical or sedentary, which would be consistent with his employment history and educational and vocational attainment, due solely to his service-connected bilateral hearing loss and tinnitus disabilities.    


CONCLUSION OF LAW

The criteria for the assignment of a total rating based on individual unemployability due to service-connected disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

A.  Duty to Notify

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard July 2014 letter satisfied the duty to notify provisions, which was provided pursuant to the Board's April 2014 remand.

B.  Duty to Assist

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.  

The Veteran was provided a VA medical examination in January 2009 to evaluate the severity of his service-connected bilateral hearing loss and tinnitus.  The examination, along with the expert medical opinion, is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Moreover, the examiner provided a full description of the effects of the hearing loss and tinnitus disabilities upon the Veteran's ordinary activity.  See Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  Thus, VA's duty to assist has been met.

C.  Remand Compliance

The Board also finds that there was substantial compliance with the April 2014 Board remand directives.  Specifically, the Veteran was sent a letter in July 2014 and again in August 2014 asking that he complete and sign a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability, and a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits.  He did not respond.  The same August 2014 letter, pursuant to the Board remand, advised him that it is ultimately his responsibility to obtain (from his employer) and submit (to VA) his employment records.  Thereafter, the matter was readjudicated in an October 2014 rating decision and an October 2014 supplemental statement of the case (SSOC), as directed by the Board.  Accordingly, there was substantial compliance with the prior Board remand directives, and no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.

II.  Analysis
 
A.  Applicable Law

Criteria & General Considerations

Under the applicable criteria, total disability ratings based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 4.16.  For the purpose of meeting these schedular criteria, disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; disabilities resulting from common etiology or a single accident; disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; and multiple injuries incurred in action, will be considered as one disability.  Id. 

Thus, full consideration must be given to "the effect of combinations of disability," as directed by 38 C.F.R. § 4.15.  Accordingly, the aggregate effect of multiple service-connected disabilities must be addressed.  Geib v. Shinseki, 733 F.3d 1350, 1353-54 (Fed. Cir. 2013); Floore, 26 Vet. App. at 376.  Unlike the percentage ratings in part 4 of title 38 of the Code of Federal Regulations, which are based on the average impairment in earning capacity caused by the service-connected disability, entitlement to TDIU is based on an individual's particular circumstances.  A personalized and individualized assessment must be made on the basis of medical and nonmedical evidence.  Todd v. McDonald, 27 Vet. App. 79 (2014).  The responsibility for making the ultimate TDIU determination is placed on the adjudicator and not a medical examiner.  Geib, 733 F.3d at 1354; Floore, 26 Vet. App. at 381. 

It is also the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  The Board is required to obtain the Director's decision before it may award extraschedular TDIU.  Wages v. McDonald, 27 Vet. App. 233, 236 (2015).

B.  Discussion

In this case, the appeal must be denied.  

As a threshold matter, this matter was remanded by the Board in April 2014 to allow the AOJ to address the matter in the first instance, to avoid any prejudice to the Veteran.  In the first remand directive, the Board directed the AOJ to ask the Veteran to complete and sign a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability, and a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits.  As indicated, this was done upon remand.  However, the Veteran did not respond.  

The VA Form 21-8940, in particular, was found necessary in order to understand basic information about the Veteran's claim, such as when he stopped working, his educational and work history, and any ongoing employment.  This information is necessary to establish entitlement to the benefit sought.  By not returning this form, the Board must decide the matter on the evidence currently of record.  

In this regard, an August 2009 VA progress note documents the Veteran's report that he had retired from his sales job two months prior.  Accordingly, the Board will assume in the following analysis that the Veteran stopped working in June 2009.  

With regard to his educational and work history, a January 2009 VA examination report summarizes that his last job involved sales.  In that capacity, he worked with customers.  Previously, he had gone to school and worked 2-3 years as a diesel mechanic.  He also worked 8 years for a city street department driving a dump truck and working with a road crew.  He had worked in sales for the last approximately 16.5 yrs.  


Schedular TDIU

The Board must deny entitlement to a TDIU under § 4.16(a) as a matter of law.  The Veteran is service connected for two disabilities: bilateral hearing loss, rated as 10 percent disabling, and tinnitus, also rated as 10 percent disabling.  The combined percentage for these disabilities is 20 percent.  See 38 C.F.R. § 4.25 ("[10 combined with 10 is 19]").  As these two disabilities affect a single body system, the ear, they are to be considered as one disability.  See 38 C.F.R. § 4.16(a); see also 38 C.F.R. § 4.87 (Diseases of the Ear).  (For purposes of simplicity, the Board will herein after refer the Veteran's disability as a "hearing impairment.")  This single 20 percent rating is less than 60 percent.  Thus, a schedular TDIU under § 4.16(a) cannot be assigned.  

Extraschedular TDIU

The Board also finds that referral for extraschedular consideration is not warranted as the evidence does not show that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected bilateral hearing loss and tinnitus.  See 38 C.F.R. § 4.16(b).  

Specifically, the evidence shows that the combined effect of the Veteran's bilateral hearing loss and tinnitus impacted him while he was still working in sales, but did not preclude him from working in that capacity.  

In an October 2010 statement, the Veteran explained that prior to retiring he had wanted to work until he reached 70 years old.  However, he was unable to work at his job in a sales position because interactions with customers were frustrating for him and his customers due to his inability to hear them clearly.  He had worn hearing aids, which helped him hear better, but brought in a lot of background noise, which made it very difficult to hear customers.  Thus, he made the decision to retire early at the age of 62.

A coworker wrote in August 2010 that he had worked with the Veteran for eight years.  During this time, he had observed the Veteran's hearing get worse at the end of his career.  The Veteran had a tough time listening to customers, with listening being the most important part of his job as a salesman.  He had had to take the Veteran off to the side and let him know that he had to listen better to customers, who had to repeat themselves a lot.  The Veteran had a computer station that he would use just because it would put the customer on the better ear side.  Both the customers and the Veteran would become frustrated because they had to repeat themselves too much.  The Veteran had done "the best he could," but his coworker felt that the Veteran's being unable to hear had been a big factor in why he had decided to retire.

The January 2009 VA examination documents similar statements expressed by the Veteran:  he dealt with customers, but had difficulty especially if there was a lot of background or side noise to the right, which then caused him to get "stuck" relying on his left "bad" ear to hear.  That examination also shows that the Veteran's hearing impairment, from an audiologic perspective, was considered to be severe-to-profound on the left side and mild-to-severe on the right side.  The VA examiner concluded that the disability had no significant effects on the Veteran's occupation.  

Outpatient audiologic evaluations during this time, such as in September 2008 (private) and October 2008 (VA), reflect similar complaints and a corresponding level of hearing impairment.  

This evidence makes it likely that the Veteran's hearing impairment made it more difficult for him to be successful in his sales job.  However, it does not show that the Veteran was precluded from doing this job.  In fact, both the statements from the Veteran and his coworker show that, although he had difficulty hearing customers, he was still able to communicate with them.  In fact, the January 2009 VA examination shows that the Veteran remained able to communicate where there was no background or side noise, but could continue to do so even in such situations.  Thus, it is not established that the Veteran was precluded from work in sales.  

Even if the Veteran could not continue in his prior work in sales, the evidence does not show that he was precluded from obtaining and maintaining other sedentary or physical work.  His educational and work background included diesel engine repair and truck driving.  There is no evidence to indicate that the Veteran's hearing impairment, exclusive of any other factors, would prevent him from working in either of these two fields.  The August 2010 coworker's statement also shows that the Veteran was proficient in using a computer.  Thus, it appears reasonable to conclude based on the evidence of record that he could work in an office environment involving a computer but without interaction with customers.  Therefore, it cannot be found that the Veteran is precluded from all types of employment, either physical or sedentary, which would be consistent with his employment history and educational and vocational attainment.  See 38 C.F.R. § 4.16(b).  

In conclusion, the Board finds, even after resolving all reasonable doubt in the Veteran favor, that the evidence does not show that he is unable to secure and follow a substantially gainful occupation by reason of his service-connected hearing loss and tinnitus disabilities consistent with his employment history, educational and vocational attainment and all other factors.  See 38 C.F.R. § 4.16; see also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In light of the forgoing, referral for extraschedular consideration of a TDIU is not substantiated, and the appeal is denied.  


ORDER

A TDIU is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


